                                             72 Filed 07/17/20 Page 1 of 1
             Case 7:19-cv-01058-KMK Document 73
                                                       Representing Management Exclusively in Workplace Law and Related Litigation
                                                     Jackson Lewis P.C.   ALBANY, NY             DETROIT, MI        MILWAUKEE, WI         RALEIGH, NC
                                                                          ALBUQUERQUE, NM        GRAND RAPIDS, MI   MINNEAPOLIS, MN       RAPID CITY, SD
                                                  58 South Service Road
                                                                          ATLANTA, GA            GREENVILLE, SC     MONMOUTH COUNTY, NJ   RICHMOND, VA
                                                              Suite 250   AUSTIN, TX             HARTFORD, CT       NEW ORLEANS, LA       SACRAMENTO, CA
                                                     Melville NY 11747    BALTIMORE, MD          HONOLULU, HI       NEW YORK, NY          SALT LAKE CITY, UT

                                                      Tel 631-247-0404    BERKELEY HEIGHTS, NJ   HOUSTON, TX        NORFOLK, VA           SAN DIEGO, CA
                                                                          BIRMINGHAM, AL         INDIANAPOLIS, IN   OMAHA, NE             SAN FRANCISCO, CA
                                                      Fax 631-247-0417
                                                                          BOSTON, MA             JACKSONVILLE, FL   ORANGE COUNTY, CA     SAN JUAN, PR
                                                  www.jacksonlewis.com    CHARLOTTE, NC          KANSAS CITY REGION ORLANDO, FL           SEATTLE, WA
                                                                          CHICAGO, IL            LAS VEGAS, NV      PHILADELPHIA, PA      SILICON VALLEY, CA
                                                                          CINCINNATI, OH         LONG ISLAND, NY    PHOENIX, AZ           ST. LOUIS, MO
                                                                          CLEVELAND, OH          LOS ANGELES, CA    PITTSBURGH, PA        TAMPA, FL
                                                                          DALLAS, TX             MADISON, WI        PORTLAND, OR          WASHINGTON DC REGION
                                                                          DAYTON, OH             MEMPHIS, TN        PORTSMOUTH, NH        WHITE PLAINS, NY
                                                                          DENVER, CO             MIAMI, FL          PROVIDENCE, RI



MY DIRECT DIAL IS: (631) 247-4614
MY EMAIL ADDRESS IS: JEFFREY.SCHLOSSBERG@JACKSONLEWIS.COM




                                                                          July 17, 2020

VIA ECF
Hon. Kenneth M. Karas
The Hon. Charles L. Brieant, Jr.
Federal Building & Courthouse
Southern District of New York
300 Quarropas Street
White Plains, New York 10601-4150

                                                   Re:        Zorn-Hill, et al. v. A2B Taxi LLC, et al.
                                                              Case No. 7:19-cv-01058-KMK

Dear Judge Karas:

               We represent the Defendants in the above-referenced action and write jointly with
counsel for Plaintiff to inform the Court that the parties have reached a settlement in principal
and are preparing settlement documents and their FLSA fairness submission pursuant to Cheeks v.
Freeport Pancake House, 796 F.3d 199 (2d. Cir. 2015). As the parties are in the early stages of
preparing their submission to the Court, the parties respectfully request that the telephone status
conference presently scheduled for July 21, 2020 at 10:30 a.m. be adjourned to allow the parties
time to finalize their submission. This is the parties’ first request for an adjournment of this
status conference.

                    Counsel for both parties remain available should your honor require additional
information.
 Granted.                                                                 Respectfully submitted,
 The Cheeks submission is due 8/7/20.                                     JACKSON LEWIS P.C.
 So Ordered.
                                                                               s/

               7/17/20                                                    Jeffrey M. Schlossberg
JMS/laf
cc:   Counsel of Record (via ECF)
